Citation Nr: 0119774	
Decision Date: 07/31/01    Archive Date: 08/07/01	

DOCKET NO.  97-33 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
pain, currently evaluated as 40 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse 


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran served as a member of the Army National Guard on 
active duty from February to May 1977 and had periods of 
inactive duty and active duty for training until his 
discharge in June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that increased the evaluation for the veteran's 
service-connected chronic low back pain to 40 percent and 
denied a total rating based on individual unemployability due 
to service-connected disabilities.

In October 1999, the Board issued a decision denying an 
evaluation greater than 40 percent for the veteran's 
service-connected chronic low back pain and denying a total 
rating based on individual unemployability due to 
service-connected disabilities.  By order, dated in 
October 2000, the United States Court of Appeals for Veterans 
Claims (Court) granted a Joint Motion vacating and remanding 
the Board's October 1999 decision.  A copy of the Joint 
Motion and the Court's decision has been included in the 
veteran's claims file.


REMAND

The record reflects that the veteran's most recent 
examinations relating to his service-connected chronic low 
back pain were conducted in May 1996.  A September 1998 RO 
decision granted service connection for an adjustment 
disorder with mixed emotional features and assigned a 
10 percent evaluation.  The most recent examination 
evaluating the veteran's service-connected psychiatric 
disability was conducted in June 1998.  The most recent VA 
treatment records that are associated with the veteran's 
claims file are dated in July 1997.  During the veteran's 
personal hearing in July 1999 he testified that he was being 
seen at a pain clinic at the VA Medical Center in Birmingham, 
Alabama.  

The report of the May 1996 VA orthopedic examination reflects 
a diagnosis of post-traumatic low back pain that was severe 
and of questionable etiology.  The report of the May 1996 VA 
general examination also indicates that the low back pain was 
from an unknown cause.  

There has been a significant change in the law during 
dependency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law reaffirms and clarifies the VA's duty to assist and 
provide notification to claimants.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the Birmingham 
VA Medical Center and request copies of 
all records relating to any treatment of 
the veteran for his service-connected 
chronic low back pain and adjustment 
disorder with mixed emotional features 
dated from July 18, 1997, until the 
present.

2.  The veteran should be afforded a VA 
neurology examination to determine the 
nature and extent of his 
service-connected chronic low back pain.  
The claims file must be made available to 
the examiner for review and the 
examination report should reflect that 
such review was accomplished.  All 
indicated tests and studies should be 
performed and all findings reported in 
detail.  The examiner should identify all 
symptoms that are related to the 
veteran's service-connected chronic low 
back pain, including setting forth in 
degrees of excursion any limitation of 
the low back.  The examiner should also 
express an opinion as to any effect the 
veteran's service-connected chronic low 
back pain may have on the veteran's 
ability to obtain and retain gainful 
employment.  A complete rationale should 
be provided for any opinion offered.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of his 
service-connected adjustment disorder 
with mixed emotional features.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  All indicated tests 
and studies should be performed and all 
findings reported in detail.  The 
examiner should identify all symptoms 
that are related to the veteran's 
service-connected adjustment disorder 
with mixed emotional features.  An 
opinion should also be offered as to the 
extent to which the veteran's adjustment 
disorder with mixed emotional features 
interferes with his ability to obtain and 
retain gainful employment.  The examiner 
should indicate the veteran's overall 
psychological, social and occupational 
functioning using the Global Assessment 
of Functioning (GAF) scale provided in 
the Diagnostic and Statistical Manual of 
Mental Disorders 4th Edition, (DSM-IV) 
and assign a GAF score that reflects the 
veteran's impairment due to his 
adjustment disorder with mixed emotional 
features.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in Sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  Then, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

6.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  In taking this action, the Board 
implies no conclusion, either legal or 
factual, as to the ultimate outcome 
warranted.  No action is required of the 
veteran until he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



